Citation Nr: 1042380	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-29 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida (VAMC)

THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Baptist Medical Center in 
Jacksonville, Florida, on July 23, 2008.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Baptist Medical Center in 
Jacksonville, Florida, on August 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Medical Center in Gainesville, Florida, which denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Baptist Medical Center 
in Jacksonville, Florida, on July 23, 2008, and August 19, 2008.

In April 2008, the Veteran and his representative appeared at the 
St. Petersburg, Florida, Regional Office to provide oral 
testimony and argument before the undersigned traveling Veteran's 
Law Judge in support of his appeal.  A copy of the transcript has 
been obtained and associated with the Veteran's claims file for 
consideration by the Board.


FINDINGS OF FACT

1.  At the time of his treatment at the emergency department of 
Baptist Medical Center in Jacksonville, Florida, on July 23, 
2008, and August 19, 2008, the Veteran was service connected for 
a knee disability rated 10 percent disabling.

2.  The Veteran was treated for a nonservice-connected medical 
condition at the emergency department of Baptist Medical Center 
in Jacksonville, Florida, on July 23, 2008, and a VA or other 
Federal medical facility/provider was not feasibly available and 
an attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson.

3.  Treatment received at Baptist Medical Center in Jacksonville, 
Florida, on July 23, 2008, was for a medical situation manifested 
by such intense pain that a reasonably prudent layperson would 
deem it to have been an emergency condition.

4.  At the time of treatment at Baptist Medical Center in 
Jacksonville, Florida, on July 23, 2008, the Veteran was enrolled 
in the VA health care system; had received medical services 
within the 24-month period preceding the furnishing of such 
emergency treatment; is now financially liable to the provider of 
emergency treatment for the treatment; and has no coverage under 
a health-plan contract for payment or reimbursement, in whole or 
in part, for the emergency treatment.

5.  The Veteran was treated for a nonservice-connected medical 
condition at the emergency department of Baptist Medical Center 
in Jacksonville, Florida, on August 19, 2008, and a VA or other 
Federal medical facility/provider was not feasibly available and 
an attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson.

6.  At the time of treatment at Baptist Medical Center in 
Jacksonville, Florida, on August 19, 2008, the Veteran was 
enrolled in the VA health care system; had received medical 
services within the 24-month period preceding the furnishing of 
such emergency treatment; is now financially liable to the 
provider of emergency treatment for the treatment; and has no 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency treatment.

7.  Treatment received at Baptist Medical Center in Jacksonville, 
Florida, on August 19, 2008, was for a medical situation 
manifested by such intense pain that a reasonably prudent 
layperson would deem it to have been an emergency condition.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Baptist Medical Center in 
Jacksonville, Florida, on July 23, 2008, have been met.  
38 U.S.C.A. §§ 5107(b), 1725 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1002 (2010).  

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Baptist Medical Center in 
Jacksonville, Florida, on August 19, 2008, have been met.  
38 U.S.C.A. §§ 5107(b), 1725 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1002 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claims of 
entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Baptist Medical Center in Jacksonville, 
Florida, on July 23, 2008, and August 19, 2008 are being granted 
in full.  Therefore, the Board finds that any error related to 
the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the claims on appeal.

Factual background and analysis: entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Baptist Medical Center in Jacksonville, Florida, on July 23, 
2008, and August 19, 2008.

The Veteran is presently service-connected only for a chronic 
knee disability, rated 10 percent disabling.  In this matter on 
appeal, he is seeking reimbursement or payment for private 
medical expenses that were incurred on July 23, 2008, and August 
19, 2008, at Baptist Medical Center in Jacksonville, Florida.  
The private medical records pertinent to these dates indicate 
that on each date, the Veteran sought treatment at Baptist 
Medical Center's emergency department for complaints of severe 
inner ear pain and vertigo with loss of hearing in his right ear 
associated with fluid build-up within the adjacent sinuses.  VA 
medical records show that prior to the treatment dates at issue, 
the Veteran had an ongoing history of treatment for related 
complaints and was enrolled in a VA health plan to receive 
treatment at the VA medical facility in Jacksonville, Florida.  
VA records show that he either received or was scheduled, but 
then cancelled his appointment, to receive medical treatment on 
dozens of occasions during the period from November 2005 to 
November 2008.  VA records also reflect that on July 23, 2008, 
and August 19, 2008, it received notification that the Veteran 
had been admitted to the emergency room of Baptist Medical Center 
with complaints of ear problems.  The private and VA medical 
records associated with the claims file do not indicate that the 
Veteran's otolaryngological condition treated at Baptist Medical 
Center on July 23, 2008, and August 19, 2008, aggravated or was 
otherwise associated with his service-connected knee disability 
in any manner.

The pertinent private records from July 23, 2008 and August 19, 
2008, indicate that the Veteran arrived by walking into the 
emergency department of Baptist Medical Center for treatment of 
his otolaryngological complaints.  He was provided with lab 
workups and prescriptions of pain medication and orally-
administered antibiotics and was subsequently released on the 
same day of admission for both dates, with a discharge diagnosis 
of otitis media in the July 2008 treatment, and chronic sinusitis 
and otalgia in the August 2008 treatment.  The Veteran's credible 
statements and hearing testimony indicate that prior to receiving 
treatment for his otolaryngological complaints at Baptist Medical 
Center on July 23, 2008, and August 19, 2008, the Veteran 
contacted the Jacksonville, Florida, VA medical facility via 
telephone and attempted to obtain treatment for his 
otolaryngological complaints from his primary care physician at 
VA, but was advised on both occasions that there were no openings 
in the VA facility's appointment schedule for the dates at issue 
to admit him for examination and treatment.  According to the 
Veteran, he was advised over the telephone on both occasions by 
personnel at the Jacksonville VA medical facility to seek 
treatment at the nearest emergency room if his painful 
otolaryngological symptoms persisted without relief.  The Veteran 
related at his April 2010 hearing that the emergency department 
at Baptist Medical Center was closest to his home, at a distance 
of only 4-1/2 miles away, whereas the nearest VA emergency hospital 
in Gainesville, Florida, was over 1-1/2 hours driving distance from 
his home.  He stated that on both treatment dates at Baptist 
Medical Center in July and August 2008, his symptoms were so 
excruciatingly painful, with headaches, vertigo, ear aches, sinus 
pain, and loss of hearing in his right ear, that he reasonably 
believed as a medical layperson that he was in an emergent 
condition that warranted immediate medical attention.  He thus 
followed what he perceived to have been prior authorization by VA 
to seek treatment at the closest emergent care facility.  He 
reported that he was driven by his spouse to Baptist Medical 
Center and he checked himself into its emergency department.  VA 
records show that approximately one week following his August 19, 
2008 treatment at Baptist Medical Center, he was treated on 
several occasions in late August 2008 - September 2008 for a 
diagnosis of mastoiditis, for which he was prescribed pain 
medication and antibiotics.  

Following the Veteran's release from Baptist Medical Center, the 
private hospital billed VA for the expenses incurred during 
treatment on July 23, 2008, and August 19, 2008.  VA records 
pertinent to the claim acknowledge that the Veteran was enrolled 
in a VA healthcare program, had received VA treatment within the 
24 months prior to the dates of private unauthorized treatment, 
and does not have primary medical insurance.  The VAMC 
subsequently denied both requests for payment or reimbursement of 
the unauthorized private medical treatment on the basis that the 
care that the appellant needed/required was not emergent and that 
VA medical facilities were available to the Veteran at the time 
of treatment.  The appellant has appealed this decision.

The record indicates that the Veteran was not in receipt of a 100 
percent disability rating for his service-connected knee 
disability and was 57 years old at the time of his emergency room 
treatments at Baptist Medical Center on July 23, 2008, and August 
19, 2008.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 
(2010).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for 
reimbursement under this authority the appellant has to satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life or 
health (this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence establishing that an 
appellant was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the appellant 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
appellant becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
appellant was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f)  The appellant is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The appellant has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
appellant has coverage under a health-plan contract but payment 
is barred because of a failure by the appellant or provider to 
comply with the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within specified time 
limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the appellant or provider against a third 
party for payment of such treatment; and the appellant has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the appellant's liability to the provider; and

(i)  The appellant is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of appellant's, primarily those who 
receive emergency treatment for a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.120 
(2010).  Under the provisions of 38 C.F.R. § 17.53 (2010), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2010).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2010).

Upon reviewing the evidence, the Board concludes that the Veteran 
does satisfy all of the elements of the Millennium Act:

(a)  the services received at Baptist Medical Center on July 23, 
2008, and August 19, 2008, were provided in an emergency room;

(b)  delay in seeking immediate medical attention may have been 
hazardous to life or health.  Resolving all doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), the Board finds 
that a prudent layperson such as the Veteran in the present case, 
who possesses an average knowledge of health and medicine and who 
was experiencing the symptoms complained thereof (i.e., intense 
inner ear pain, dizziness and vertigo, and unilateral loss of 
hearing) on July 23, 2008, and August 19, 2008, may have 
reasonably expected the absence of immediate medical attention to 
result in placing his health in serious jeopardy, or experiencing 
serious impairment to bodily functions, or having serious 
dysfunction of any bodily organ or part;

(c)  VA facilities were not feasibly available in that the 
nearest VA emergency facility was located a driving distance of 
1-1/2 hours from the Veteran's home;

(d)  no claim for care beyond the initial emergency evaluation 
and stabilization of the Veteran's otolaryngological symptoms on 
July 23, 2008, and August 19, 2008, is at issue here;

(e)  the Veteran was enrolled in the VA health care system and 
received care at a VA medical facility within the previous 
twenty-four months;

(f)  the Veteran is financially liable to the provider of the 
emergency treatment on July 23, 2008, and August 19, 2008, as 
noted by the private emergency room bills;

(g)  the Veteran had no additional medical coverage;

(h)  the Veteran has no contractual or legal recourse against a 
third party; and

(i)  he is not eligible for reimbursement under 38 U.S.C. 1728, 
as his otolaryngological condition for which he was treated on 
July 23, 2008, and August 19, 2008, is a nonservice-connected 
medical condition that was not associated with and held to be 
aggravating a service-connected disability, and the Veteran is 
not rated totally disabled by any service-connected disability 
nor is he a participant in a VA-administered vocational 
rehabilitation program.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment received at 
Baptist Medical Center on July 23, 2008, and August 19, 2008, 
have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§ 17.1000 - 08 (2010).  Accordingly, the benefit sought on appeal 
is granted in full.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Baptist Medical Center in Jacksonville, 
Florida, on July 23, 2008, is granted.

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Baptist Medical Center in Jacksonville, 
Florida, on August 19, 2008, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


